Filed 10/29/13 In re Omar Q. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re OMAR Q. et al., Persons Coming
Under the Juvenile Court Law.
                                                                     B247011
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. CK59158)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KARINA V.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Anthony Trendacosta, Judge. Affirmed.
         Lori Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, Office of the County Counsel, James M. Owens, Assistant
County Counsel and Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and
Respondent.
       Appellant Karina V. (Mother) appeals the juvenile court‟s jurisdictional
order finding under Welfare and Institutions Code section 300, subdivision (b), that
she failed to protect her four children, currently ages 13, 12, six and four.1 She
also appeals the dispositional order requiring her to participate in parenting classes
and individual counseling. Finding no error, we affirm.


               FACTUAL AND PROCEDURAL BACKGROUND
       The matter came to the attention of the Department of Children and Family
Services (DCFS) on September 13, 2012, when a caller reported that police had
been called to the family home on August 31. The caller reported that Ricardo G.,
the father of the two younger children, had punched Mother in the face, and that
Mother had visible bruising and swelling around her eye.2
       The caseworker located and interviewed Mother on October 4, 2012.
Mother reported that Ricardo, whom she described as “jealous” and “possessive,”
had punched her on the temple following a verbal altercation. The day after the
incident, Mother called the family‟s babysitter, J.B., to pick up the children, and
then reported Ricardo‟s actions to the police.3 Mother stated that at the time of the
incident, the two older children were visiting their father Omar, and that only
Ricardo‟s two children were in the house, asleep in their bedroom. Mother
reported that another incidence of domestic violence had occurred in April 2011.
On that occasion, Ricardo had hit her face, resulting in a bloody nose and swollen
lip. The children were present when this occurred. After that incident, Mother had
1
       Undesignated statutory references are to the Welfare and Institutions Code.
2
       Omar Q. is the father of the two older children. Neither father is a party to this
appeal.
3
       According to the police report, Ricardo hit Mother two or three times. The
physical abuse was preceded by yelling and Mother crying. Afterward, Ricardo took her
cell phone and keys and spent the night.

                                              2
voluntarily attended a domestic violence program. In addition, she and Ricardo
had separated, but Mother allowed him to continue to visit the children in her home
and to spend the night.4 Mother said she had had no further contact with Ricardo
after the August 2012 incident, and believed it would be better to have no contact
with him in the future. The caseworker asked whether she intended to pursue a
restraining order, but Mother did not seem inclined to do so.
      The four children were observed to be clean and well-dressed and were free
from any evidence of abuse. The two older children said Ricardo did not live in
the family home and both denied observing any fighting between him and Mother.
The six-year old said he lived with Mother, “dad” and his siblings, but on further
questioning said his father no longer lived in the home.5 The family‟s babysitter,
J.B., said that Ricardo did not live in the home but visited almost daily. She
further said she had never seen him act inappropriately with Mother or the
children. J.B. recalled that on the day of the incident, she and the two younger
children were in a bedroom watching television and did not hear anything. The
first she knew of the incident was when Mother came into the bedroom and told
J.B. to take the children to her house.

4
        DCFS investigated the 2011 incident and deemed it substantiated, but no petition
was filed. The family had additional history with DCFS. In February 2005, Omar had
left his son unattended in a car at night. In May 2005, Mother was arrested after hitting
Omar with a wooden hanger and threatening him with a knife in the presence of the older
children. These two incidents led to the filing of a section 300 petition. When the
petition was sustained, the court also found that there was a history of violent physical
altercations involving the couple, and that Omar had struck and pushed Mother, causing
her to sustain bruises on her face and arms. The matter was resolved after Mother
participated in a parenting class, a domestic violence program and individual counseling,
and the children (only the two older children were involved) were released to their
parents. In August 2006, a caller reported that Mother was neglecting the children and
using drugs, but the investigation was closed as inconclusive.
5
       The youngest child, then three, was unable to provide any information, but was
heard to speak the Spanish words for “fight,” “blood” and “knife.”

                                            3
      The children were detained from Ricardo and released to Mother. At the
detention hearing, the court confirmed DCFS‟s decision to detain the children from
Ricardo and place them with Mother.
      Interviewed prior to the jurisdictional hearing, the children said they had not
seen Ricardo since the incident. Mother also stated she had not seen him since the
incident, and did not know where he was living. In this interview, she described
Ricardo as “aggressive” and said he had been accused of beating and raping a prior
girlfriend. She also said he had flattened her tires on another occasion. DCFS
uncovered records indicating that Ricardo had been arrested for rape in 2009 and
that Omar had been detained in 2002 for inflicting corporal injury on a
spouse/cohabitant and in 2005 for child cruelty.
      At the January 2013 jurisdictional hearing, the court took judicial notice of
the court file relating to the 2005 sustained petition involving domestic violence
between Omar and Mother, finding Mother‟s involvement in prior domestic
violence incidents relevant to the current proceeding. Counsel for DCFS, joined
by the children‟s attorney, argued that jurisdiction was warranted by Mother‟s poor
decisionmaking, including allowing Ricardo to frequent the home despite his
violent tendencies.
      The court found that Mother and Ricardo had a history of engaging in
domestic violence in the children‟s presence and that on August 31, 2012, Ricardo
struck Mother‟s face with his fists inflicting pain, swelling and redness to her eye
and forehead. The court further found that Ricardo had hit Mother in 2011,
causing her to sustain bruises. The court found jurisdiction over all four children
appropriate under section 300, subdivision (b) (failure to protect). The court made
note of the severity of the injuries inflicted on Mother by Ricardo depicted in the
police photographs entered into evidence. The court observed that Mother had
been involved in at least three incidents of domestic violence with two different
                                          4
men and had allowed Ricardo back in the home despite all she had gone through
and purportedly learned in the past. The court expressed concern about the effect
on the children of domestic violence in the home and the cycle of violence that
could ensue.
       When the court turned to disposition, Mother‟s attorney stated she was
willing to participate in a domestic violence class, but requested that parenting and
individual counseling not be included in her plan due to the burden they would
impose. The court continued the placement of the children with Mother. The
court ordered that family maintenance services be provided for the family,
including a parenting program and individual counseling to address domestic
violence, and ordered Mother to complete a parenting program and attend
individual counseling geared toward addressing domestic violence for victims and
child protection. The court ordered Regional Center referrals for all the children, a
speech assessment for the 6 year old, and individual counseling for the other three.
Mother appealed.6


                                     DISCUSSION
       A. Jurisdiction
       To assert jurisdiction over a minor, the juvenile court must find that the child
falls within one or more of the categories specified in section 300. (In re Veronica

6
        Respondent contends the appeal is essentially moot because Mother does not
challenge the court‟s findings with respect to Ricardo‟s actions and “„a jurisdictional
finding good against one parent is good against both.‟” (Quoting In re Alysha S. (1996)
51 Cal.App.4th 393, 397.) Mother‟s appeal questions whether occasional acts of
domestic violence between parents are sufficient to support the assertion of jurisdiction
over the couple‟s children. If substantiated, her challenge would undermine the
jurisdictional finding with respect to both parents. Moreover, as Mother points out, the
allegations pertaining to Ricardo alone would not support assertion of jurisdiction over
the two older children, who are not his.

                                            5
G. (2007) 157 Cal.App.4th 179, 185.) DCFS bears the burden of proving by a
preponderance of the evidence that the minor comes under the juvenile court's
jurisdiction. (Ibid.) “On appeal from an order making jurisdictional findings, we
must uphold the court‟s findings unless, after reviewing the entire record and
resolving all conflicts in favor of the respondent and drawing all reasonable
inferences in support of the judgment, we determine there is no substantial
evidence to support the findings. [Citation.] Substantial evidence is evidence that
is reasonable, credible, and of solid value.” (Id. at p. 185.) “A mere „scintilla‟ of
evidence is not enough. [Citation.]” (In re B.T. (2011) 193 Cal.App.4th 685, 691.)
Any inferences we draw must be reasonable and logical: “„inferences that are the
result of mere speculation or conjecture cannot support a finding [citations].‟
[Citation.]” (Id. at p. 691.)
      As applicable here, a true finding under section 300, subdivision (b) requires
proof that “[t]he child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his
or her parent or guardian to adequately supervise or protect the child, or the willful
or negligent failure of the child‟s parent or guardian to adequately supervise or
protect the child from the conduct of the custodian with whom the child has been
left.” “The three elements for a section 300, subdivision (b) finding are: „(1)
neglectful conduct by the parent in one of the specified forms; (2) causation; and
(3) “serious physical harm or illness” to the [child], or a “substantial risk” of such
harm or illness.‟” (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1395-1396,
quoting In re Rocco M. (1991) 1 Cal.App.4th 814, 820.) The third element
“effectively requires a showing that at the time of the jurisdictional hearing the
child is at substantial risk of serious physical harm in the future . . . .” (In re
Savannah M., supra, at p. 1396.)


                                            6
      Numerous courts have held that “domestic violence in the same household
where children are living” represents “neglect” and “failure to protect [the
children] from the substantial risk of encountering the violence and suffering
serious physical harm or illness from it.” (In re Heather A. (1996) 52 Cal.App.4th
183, 194; accord, In re T.V. (2013) 217 Cal.App.4th 126, 134; In re E.B. (2010)
184 Cal.App.4th 568, 576; In re S.O. (2002) 103 Cal.App.4th 453, 460-461.)
“„Both common sense and expert opinion indicate spousal abuse is detrimental to
children.‟” (In re E.B., supra, at p. 576, quoting In re Benjamin D. (1991) 227
Cal.App.3d 1464, 1470, fn. 5; accord, In re Sylvia R. (1997) 55 Cal.App.4th 559,
562.) “„Studies show that violence by one parent against another harms children
even if they do not witness it.‟” (In re E.B., supra, at p. 576, quoting Fields, The
Impact of Spouse Abuse on Children and Its Relevance in Custody and Visitation
Decisions in New York State (1994) 3 Cornell J.L. & Pub. Pol‟y 221, 228.) “„First,
children of these relationships appear more likely to experience physical harm
from both parents than children of relationships without woman abuse. Second,
even if they are not physically harmed, children suffer enormously from simply
witnessing the violence between their parents . . . . [¶] Third, children of abusive
fathers are likely to be physically abused themselves.‟” (In re E.B., supra, at
p. 576, quoting Cahn, Civil Images of Battered Women: The Impact of Domestic
Violence on Child Custody Decisions (1991) 44 Vand. L.Rev. 1041, 1055-1056.)
      Here, the court found jurisdiction supported by evidence of multiple
instances of domestic violence between Mother and her male partners, at least one
of which -- the 2011 incident -- occurred in the children‟s presence.7 On the most


7
       During the August 2012 incident, the children were in the bedroom, but the court
could reasonably have concluded that they could hear the violent quarrel between Mother
and Ricardo. Certainly, they must have been aware of the injuries Ricardo inflicted to
Mother‟s face.

                                           7
recent occasion, Mother was left with a black eye and visible bruising. Previously,
Ricardo had inflicted a bloody nose and swollen lip, and Omar had struck her hard
enough to cause bruises on her face and arms. Both Ricardo and Omar had been
arrested for committing acts of violence on other parties, and Mother herself was
found to have threatened Omar with a knife and struck him with a wooden hanger
in 2005. These were not occasional and isolated acts of domestic violence, but
evidence of a pattern on Mother‟s part of choosing violent men as domestic
partners and engaging in physical confrontations with them. The court could
reasonably conclude that these acts subjected the children to risk of injury.
      Mother contends there was no evidence that such acts were likely to recur as
she had not seen Ricardo since the incident and was adamant about wanting no
further contact with him. The evidence indicated that Mother had previously
separated from Ricardo after a violent incident, but subsequently allowed him to
re-insert himself into her life, visiting every day and regularly spending the night.
This was all the proof the court needed to conclude that Mother‟s promises and
good intentions could not be counted on. Moreover, Mother‟s pattern of becoming
involved with violent men might be expected to continue with a new partner even
if she permanently separated from Ricardo. The court was entitled to rely on the
evidence of Mother‟s past acts to support that the pattern they reflected would
continue into the future. (See In re E.B., supra, 184 Cal.App.4th at p. 576
[mother‟s record of returning to father despite being abused by him supported
juvenile court‟s finding that children were endangered]; see also In re Y.G. (2009)
175 Cal.App.4th 109, 116 [juvenile court may “consider a broad class of relevant
evidence in deciding whether a child is at substantial risk from a parent‟s failure or
inability to adequately protect or supervise the child”].)




                                           8
       B. Disposition
       Mother contends the court abused its discretion in ordering her to participate
in a parenting program and domestic violence counseling, describing these
programs as time consuming and financially burdensome.8
       The juvenile court enjoys “broad discretion to determine what would best
serve and protect the child‟s interest and to fashion a dispositional order in accord
with this discretion.” (In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006.)
Of course, its orders must be “„reasonable‟ and „designed to eliminate those
conditions that led to the court‟s finding that the child is a person described by
Section 300‟” (In re Nolan W. (2009) 45 Cal.4th 1217, 1229, quoting § 362, subd.
(c)), and “„[t]he reunification plan “„must be appropriate for each family and be
based on the unique facts relating to that family.‟” [Citation.]‟” (In re Nolan W.,
supra, at p. 1229, quoting In re Christopher H., supra, at p. 1006.) “The whole
point of reunification is the elimination of those conditions which led to the
assumption of jurisdiction by the juvenile court.” (In re Rebekah R. (1994) 27
Cal.App.4th 1638, 1655.)
       Here, the court was cognizant of the fact that Mother had participated in a
parenting class in 2005, but given the length of time that had intervened and the
errors in judgment she had recently displayed, the court could reasonably conclude
that a repeat would be productive. With respect to domestic violence counseling

8
        Respondent contends this issue has been forfeited by Mother‟s failure to object to
the dispositional order when the court announced it at the January 2013 hearing. The
record reflects that when the court turned to disposition, Mother‟s counsel expressed her
position that Mother should not be required to participate in a parenting class or
individual counseling. No further objection was required to preserve the issue for appeal.
Respondent further contends that Mother “„invited error‟” by stating she would be willing
to participate in “domestic violence counseling.” Mother‟s counsel stated she would be
willing to participate in a “domestic violence class” which, as we understand it, is distinct
from the individual counseling the court ordered.

                                             9
versus the domestic violence class Mother‟s counsel indicated she was willing to
take, Mother had twice before participated in such programs. The court could
reasonably conclude that Mother‟s ongoing failure to free herself from the grasp of
violent partners and the cycle of domestic violence represented a deep-seated
problem that required the assistance of a qualified therapist in a one-on-one setting.
While we are sympathetic to the burden this imposes on Mother, the court‟s
imposition of a reunification plan geared toward eliminating the conditions that led
to the assumption of jurisdiction was not an abuse of discretion.


                                  DISPOSITION
      The juvenile court‟s jurisdictional and dispositional orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              MANELLA, J.


We concur:




WILLHITE, Acting P. J.




SUZUKAWA, J.




                                         10